DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Japanese foreign priority document(s) 2017-230619, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on February 11, 2020 and placed of record in the file. 

Information Disclosure Statement

The information disclosure statements filed February 19, 2020 & January 15, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. U.S. Pat. 9,831,523 in view Lee et al. U.S. Pub. 2018/0102512.
With respect to claim 1, Yu teaches a non-aqueous electrolyte secondary battery (non-aqueous electrolyte for secondary battery; col. 3, lines 30-40), comprising: an electrode body in which a plurality of positive electrodes and a plurality of negative electrodes are alternately stacked with a separator interposed therebetween (cathodes and anodes with separator in between; col. 8, lines 35-403): and a non-aqueous electrolytic solution containing a non-aqueous solvent (non-aqueous electrolyte solution comprises an organic solvent; col. 6, lines 55-60), and the non-aqueous electrolytic solution contains 10 to 40% by volume of a fluoroethylene carbonate  (3 to 30% fluoroethylene carbonate; col. 6, lines 5-10).  With respect to claim 2, the negative electrode contains as a negative electrode active material, at least one selected from the group consisting of a metal which forms an alloy with lithium, an alloy containing the metal, and an oxide containing the metal (lithium oxide coating; col. 1, lines 50-55).  With respect to claim 3, the chain carboxylate ester is ethyl propionate (col. 7, lines 20-25).  With respect to claim 4, the non-aqueous solvent further contains at least one selected from the group consisting of ethylene carbonate, ethyl methyl carbonate, and dimethyl carbonate (DMC, col. 7, lines 1-5).  
Yu does not expressly disclose that the electrode body has 8 or more layers of pairs of the positive electrode and the negative electrode (claim 1); the non-aqueous electrolytic solution contains, at 250C (claim 1); and 15 to 40% by volume of a chain carboxvlate ester having 5 or less carbon atoms, relative to the total volume of the non-aqueous solvent (claim 1).


    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale


Yu and Lee are analogous art from the same field of endeavor, namely fabricating non-aqueous electrolyte secondary cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the 8 pairs of positive and negative electrode layers as suggested by Lee, in the electrochemical cell of Yu, as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With respect to the non-aqueous electrolytic solution contains, at 250C (claim 1); Yu teaches operating the battery at 600C (Example 1), it would have been obvious to employ the temperature of 250C for the cell of Yu in view of Lee, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known 
	
With respect to 15 to 40% by volume of a chain carboxvlate ester having 5 or less carbon atoms, relative to the total volume of the non-aqueous solvent (claim 1), it would have been obvious as Yun teaches 3 to 30% fluroethyelene carbonate; (col. 6, lines 5-10), and a balance of ethyl propionate (col. 7, lines 20-25), in the electrolyte of Yun in view of Lee, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722